 Case 2:20-cv-02062-PKH Document 18                   Filed 02/18/21 Page 1 of 3 PageID #: 97




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

WILLIAM FINGERHUT                                                                   PLAINTIFF

v.                                     No. 2:20-CV-02062

EBSCO INDUSTRIES, INC.                                                            DEFENDANT

                                     OPINION AND ORDER

       Before the Court is a joint motion (Doc. 16) to approve the parties’ settlement agreement

and dismiss Plaintiff’s Fair Labor Standards Act and Arkansas Minimum Wage Act claims. The

parties also filed a brief (Doc. 17) in support of the motion.

       Plaintiff William Fingerhut (“Fingerhut”) brought this action against Defendant Ebsco

Industries, Inc. (“Ebsco”) for violation of the Fair Labor Standards Act (“FLSA”) and the Arkansas

Minimum Wage Act (“AMWA”). Fingerhut brought the FLSA claims on a collective basis and

the AMWA claim on an individual basis. Fingerhut alleged that Ebsco misclassified Fingerhut

and other similarly situated individuals as salaried employees who were exempt from the overtime

requirements of the FLSA.

       A district court may only approve a settlement agreement and enter a stipulated judgment

that includes a waiver of FLSA claims after it determines that the litigation involves a bona fide

dispute and that the proposed settlement is fair and equitable to all parties. Lynn’s Food Stores,

Inc. v. United States, 769 F.3d 1350, 1353 n.8 (11th Cir. 1982). It is clear this case involves a

bona fide dispute. Fingerhut argues he regularly worked over forty hours per week while working

for Ebsco, but he did not receive overtime pay for hours worked in excess of forty because Ebsco

misclassified him and other employees as exempt from the FLSA. In response, Ebsco argues that




                                                  1
 Case 2:20-cv-02062-PKH Document 18                 Filed 02/18/21 Page 2 of 3 PageID #: 98




Fingerhut and other putative plaintiffs were exempt administrative or executive employees within

the meaning of the FLSA. This case involves a bona fide dispute.

       The settlement agreement is a fair and equitable compromise of that dispute. Under the

terms of the agreement, Fingerhut will receive a total sum of $1,000.00—which includes $500.00

in unpaid wages and $500.00 in liquidated damages. This sum is equitable when considering that

Fingerhut was separately paid $10,762.50 under a severance agreement with Ebsco. The severance

agreement stated Fingerhut had “been paid for all hours/days . . . worked while . . . employed with

the Company and [is] not owed any further compensation in any form from the Company.” (Doc.

17-1, p. 3). The parties state that the relatively low payment to Fingerhut, particularly in

comparison to the separately-agreed attorney’s fees, is appropriate because there is significant

uncertainty about the outcome of the litigation and managers like Fingerhut were only scheduled

to work 40 hours per week. The Court finds this a fair and equitable settlement amount with

respect to unpaid wages. The settlement agreement also includes a broad release of claims.

Employers cannot require their employees to give up unrelated claims when settling FLSA claims,

and the release will be ineffective with respect to every claim that is not a wage and hour claim.

See Briggins v. Elwood TRI, Inc., 3 F. Supp. 3d 1277, 1288 (N.D. Ala. 2014) (“Because these

provisions of the FLSA are mandatory, their compromise cannot be made contingent upon

extraneous conditions, such as confidentiality agreements and the waiver of non-FLSA claims.”).

       Finally, the motion represents that attorney’s fees were negotiated separately from the

settlement amount, and the parties do not seek court approval for these fees. See Barbee v. Big

River Steel, LLC, 927 F.3d 1024, 1027 (8th Cir. 2019) (“When the parties negotiate the reasonable

fee amount separately and without regard to the plaintiff's FLSA claim, the amount the employer




                                                2
 Case 2:20-cv-02062-PKH Document 18                  Filed 02/18/21 Page 3 of 3 PageID #: 99




pays to the employees’ counsel has no bearing on whether the employer has adequately paid its

employees in a settlement.”).

       After considering all of the factors, the settlement appears to be the result of an arms-length

negotiation between the parties based on the merits of the case. The settlement agreement will be

approved subject to the modification that the release of claims will only be effective as to wage

and hour claims.

       IT IS THEREFORE ORDERED that the proposed settlement agreement will be ineffective

as to the release of all claims that are not wage and hour claims.

       IT IS FURTHER ORDERED that the parties’ joint motion to dismiss (Doc. 16) is

GRANTED and this case is DISMISSED WITH PREJUDICE.                       Judgment will be entered

separately.

       IT IS SO ORDERED this 18th day of February, 2021.


                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 3
